Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 1 of 14 PageID #: 1253




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   -----------------------------------------------------------------x
   RISEBORO COMMUNITY PARTNERSHIP INC.,
   formerly known as RIDGEWOOD BUSHWICK
   SENIOR CITIZENS COUNCIL, INC.,

                            Plaintiff,                                  MEMORANDUM & ORDER

                  - against –                                             18-cv-7261 (RJD) (VMS)

   SUNAMERICA HOUSING FUND 682, A NEVADA
   LIMITED PARTNERSHIP; SLP HOUSING I LLC;
   and 420 STOCKHOLM STREET ASSOCIATES LP,

                             Defendants.
   -----------------------------------------------------------------x
   SUNAMERICA HOUSING FUND 682, A NEVADA
   LIMITED PARTNSHIP and SLP HOUSING I LLC,
                             Third-Party Plaintiffs,

                  - against –

   420 STOCKHOLM CORP.,

                            Third-Party Defendant.

   -----------------------------------------------------------------x
  DEARIE, District Judge

          This is a contract dispute in which the parties make several claims, counter-claims, and

  cross-claims, but at its core, it is a disagreement over the meaning of a “right of first refusal”

  (“ROFR”) held by Plaintiff to purchase an affordable housing property in Brooklyn, New York

  (“Apartment Complex” or “Complex”). The parties are developing the Apartment Complex

  under the Low-Income Housing Tax Credits (“LIHTC”) Program, 26 U.S.C. § 42. In letters to

  the Court, Defendants indicated their intent to file a motion for summary judgment and Third-

  Party Defendant indicated its intent to file a motion to dismiss. See Dkt. No. 33-35. The Court

  limited all parties’ initial briefing to the issue of the meaning of the ROFR granted to Plaintiff.
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 2 of 14 PageID #: 1254




  For the reasons set forth below, the Court holds that Plaintiff’s ROFR operates by its definition

  under New York common law and is not an option to purchase the subject property.

                                            BACKGROUND

      I.        The Parties and Their Relationship

             Defendant 420 Stockholm Street Associates, L.P. (“Partnership”) is a limited partnership

  organized under New York law to develop the Apartment Complex. It was established in

  December 1998 and is now principally governed by the May 1999 Amended and Restated

  Agreement of Limited Partnership (“May 1999 Agreement”). See Declaration of Brian J.

  Markowitz, Exhibit A, Dkt. # 45-1 (“Exhibit A”), at 10. According to the May 1999 Agreement,

  “[the] Partnership has been organized exclusively to acquire the Apartment Complex and to

  develop, rehabilitate, finance, construct, own, maintain, operate and sell or otherwise dispose of

  the Apartment Complex, in order to obtain long-term appreciation, cash income, [LIHTC

  Program tax credits,] and tax losses.” See id. at 29. The May 1999 Agreement requires that the

  Apartment Complex be “developed in a manner which satisfies, and shall continue to satisfy, all

  restrictions, including tenant income and rent restrictions applicable to projects generating

  [LIHTC Program tax credits].” See id. at 34. After a further amendment to the partnership

  agreement, in August 2000, the Partnership assumed ownership of the Apartment Complex. See

  id. 1-4.

             Defendants SunAmerica Housing Fund No. 682 (“SHF”) and SLP Housing I, LLC

  (“SLP”) are Limited Partner and Special Limited Partner, respectively, in the Partnership. Third-

  Party Defendant 420 Stockholm Corp. (“Stockholm”), a wholly-owned subsidiary of Plaintiff

  Riseboro Community Partnership, Inc. (“Riseboro”), is the General Partner. Riseboro, a non-




                                                     2
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 3 of 14 PageID #: 1255




  profit entity, is not part of the Partnership, but the agreement governing the Partnership grants

  Riseboro the ROFR central to this dispute.

     II.      The LIHTC Program

           To promote the development of low-income housing, the LIHTC Program offers tax

  credits to taxpayers that develop “qualified low-income housing projects.” See 26 U.S.C.

  § 42(h)(3). A qualified low-income housing project must maintain a certain percentage of its

  units with certain rent and tenant income restrictions. See 26 U.S.C. § 42(g). Owners of qualified

  low-income housing projects will receive the maximum available tax credits only if they comply

  with LIHTC Program rent and tenant income restrictions for fifteen years, called the

  “Compliance Period.” See 26 U.S.C. § 42(a), (c)(2), (f)(1), (i)(1), (j). For any project allocated

  tax credits after 1989, the rent and income restrictions must remain in place for an “extended

  use” period of fifteen years after the Compliance Period ends. See 26 U.S.C. § 42(h)(6).

           The LIHTC Program recognizes that affordable housing development may be furthered

  by the involvement of both for-profit and non-profit entities. It mandates that in each state, at

  least 10 percent of LIHTC Program tax credits are set aside for properties owned by a non-profit

  entity or by a partnership in which a non-profit entity or its subsidiary has a stake. See 26 U.S.C.

  § 42(h)(5). As is the case here, these partnerships typically consist of a non-profit developer

  “general partner” (or its subsidiary)—here, Stockholm, Riseboro’s wholly-owned subsidiary—

  and a for-profit investor “limited partner”—here, SHF. In these partnerships, the for-profit

  developer supplies the funds needed to operate the property and in return receives the LIHTC

  Program tax credits, and the non-profit entity oversees property management and has only a

  nominal equity interest in the partnership. See Homeowner’s Rehab, Inc. v. Related Corp. V

  SLP, L.P., 479 Mass. 741, 744-45 (Mass. 2018).



                                                    3
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 4 of 14 PageID #: 1256




             The LIHTC Program also makes clear, in the provision central to this dispute, that a

  taxpayer will not be deprived of its tax benefits merely by a non-profit entity holding a “right of

  1st refusal” to purchase an affordable housing property. Under 26 U.S.C. § 42(i)(7):

                     No Federal income tax benefit shall fail to be allowable to the
                     taxpayer with respect to any qualified low-income building merely
                     by reason of a right of 1st refusal held by . . . a qualified nonprofit
                     organization . . . to purchase the property after the close of the
                     compliance period for a price which is not less than . . . an amount
                     equal to the sum of—
                     (i)     The principal amount of outstanding indebtedness secured
                             by the building . . . and
                     (ii)    All Federal, State, and local taxes attributable to such sale.

  Notably, the minimum purchase price arrived at using the formula in § 42(i)(7) will very likely

  be less than market-value. See Homeowner’s, 479 Mass. at 745 (citing Khadduri, C. Climaco, &

  K. Burnett, United States Department of Housing and Urban Development, What Happens to

  Low-Income Housing Tax Credit Properties at Year 15 and Beyond?, at 31 (2012) 1).

             Section 42(i)(7) recognizes the possibility—and, it is only a possibility—that were a non-

  profit entity to hold a ROFR to purchase an affordable housing property at a below-market value,

  the IRS might deem the non-profit entity the “true owner” of the affordable housing property

  pursuant to the so-called “economic substance doctrine.” See Homeowner’s, 479 Mass. at 754

  (citing Frank Lyon Co. v. United States, 435 U.S. 561, 572-73 (1978)). If the IRS were to

  conclude that the non-profit ROFR-holder were the “true owner” of an affordable housing

  property, it could limit, disallow, or redirect the flow of LIHTC Program tax credits. See 26

  C.F.R. § 1.42-4(b). And if the flow of LIHTC Program tax credits were to dry up, this would

  remove the incentive to for-profit entities investing in affordable housing. Section 42(i)(7)

  protects against this result.



  1
      Available here: https://www.huduser.gov/portal//publications/pdf/what_happens_lihtc_v2.pdf.

                                                            4
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 5 of 14 PageID #: 1257




      III.      The May 1999 Agreement

             The Partnership is structured much like Congress envisioned in § 42(h)(5). General

  Partner Stockholm has a 0.10% interest in the Partnership; Limited Partner SHF has a 99.89%

  interest; and Special Limited Partner SLP enjoys a 0.01% interest. See Exhibit A at 41-42. All

  profits, losses, and credits, including LIHTC Program tax credits, are distributed to each partner

  in accordance with its percentage interest in the Partnership. See id. at 81.

             The May 1999 Agreement allocates among the partners the power to conduct the

  business of the Partnership. Under Section 8.01, “except as otherwise set forth [elsewhere in the

  May 1999 Agreement],” General Partner Stockholm has “full, complete and exclusive discretion

  to manage and control the business of the Partnership.” See id. at 64. Section 10.01 limits the

  powers of the limited partners:

                    No Limited Partner shall take part in the management or control of
                    the business of the Partnership nor transact any business in the name
                    of the Partnership. Except as otherwise expressly provided in this
                    Agreement, no Limited Partner shall have the power or authority to
                    bind the Partnership or to sign any agreement or document in the
                    name of the Partnership. No Limited Partner shall have any power
                    or authority with respect to the Partnership except insofar as the
                    consent of any Limited Partner shall be expressly required and
                    except as otherwise expressly provided in this Agreement.

  See id. at 80. Section 8.02(b) grants the Special Limited Partner significant control over the

  business of the Partnership. It states:

                    The General Partner shall not, without the Consent of the Special
                    Limited Partner, which Consent may be withheld in its sole and
                    absolute discretion, have any authority to: (i) sell or otherwise
                    dispose of, at any time, all or any material portion of the assets of
                    the Partnership, except as expressly provided in this Agreement.

  See id. at 63.

             At the core of this dispute is Section 12.03 of the May 1999 Agreement, which states:



                                                     5
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 6 of 14 PageID #: 1258




                  Right of First Refusal. On and after the end of the 15 year
                  Compliance Period, [Riseboro] or its designee, if it is at that time a
                  qualified nonprofit corporation, shall have a right of first refusal to
                  purchase the Apartment Complex for the price equal to the sum of:
                  (i)     the principal amount of outstanding indebtedness secured by
                          the building (other than indebtedness incurred within the 5-
                          year period ending on the date of the sale);
                  (ii)    all Federal, State, and local taxes attributable to such sale and
                          to any amounts paid pursuant to subsection (iii) hereof; and
                  (iii) any amounts of a Tax Credit Shortfall which have not been
                          paid.

  See id. at 93. Finally, the May 1999 Agreement states that it “shall be construed and enforced in

  accordance with the law of the State [of New York].” See id. at 101.

     IV.      This Litigation

           In November 2015, after the Compliance Period expired, Riseboro notified SHF and SLP

  that it would soon exercise the Section 12.03 ROFR. See Declaration of Brian J. Markowitz,

  Exhibit B, Dkt. # 45-2 (“Exhibit B”), at 2-4. In response, SHF and SLP asserted that because

  SLP consent was required for the Partnership to sell the Apartment Complex and SLP was not

  interested in selling, Riseboro could not exercise its ROFR. See id. Three years later, in February

  2018, Stockholm sought to transfer ownership of the Apartment Complex to Riseboro, its

  corporate parent, pursuant to Section 12.03 but met with the same result: counsel for SHF and

  SLP indicated that their clients did not consent to selling the Apartment Complex. See

  Declaration of Brian J. Markowitz, Exhibit D, Dkt. # 45-4. This litigation followed.

                                              DISCUSSION

           Riseboro asks the Court to hold that there are no conditions precedent to it exercising its

  ROFR, and that it may exercise its ROFR at any time after the Compliance Period has ended. In

  other words, Riseboro contends that its ROFR is, in fact, an option to purchase. Defendants

  counter that Riseboro may exercise its ROFR to purchase the Apartment Complex only after two



                                                     6
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 7 of 14 PageID #: 1259




  conditions precedent are satisfied: the Partnership must be willing to sell and a third-party must

  have made a bona-fide offer to buy.

          “The proper interpretation of an unambiguous contract is a question of law for the court,

  and a dispute on such an issue may properly be resolved by summary judgment.” Analect LLC v.

  Fifth Third Bancorp, 636 F.Supp.2d 181, 187-88 (E.D.N.Y. 2008) (quoting Omni Quartz v. CVS

  Corp., 287 F.3d 61, 64 (2d Cir. 2002)). “An unambiguous contract contains language that has a

  definite and precise meaning, unattended by danger of misconception in the purport of the

  [contract] itself, and concerning which there is no reasonable basis for a difference of opinion.”

  Id. at 188 (quoting Sayers v. Rochester Tel. Corp. Supplemental Mgmt. Pension Plan, 7 F.3d

  1091, 1095 (2d Cir. 1993)). The language of a contract is not made ambiguous simply because

  the parties urge different interpretations. See Sayers, 7 F.3d at 1095.

          The May 1999 Agreement provides that its terms shall be “construed and enforced in

  accordance with the law of the State [of New York].” See Exhibit A at 101. Under New York

  law, contracts are “construed in accord with the parties’ intent,” and “the best evidence of what

  the parties to a written agreement intend is what they say in their writing,” which, here, is the

  May 1999 Agreement. See Greenfield v. Philles Records, Inc., 98 N.Y.2d 562, 569 (N.Y. Ct.

  App. 2002). This provision also requires the Court to begin its interpretation of “right of first

  refusal” with the term’s definition under New York law.

     I.      New York Law

          “Right of first refusal” is a legal term of art with a well-established definition in New

  York. A ROFR “requires [an] owner, when and if he decides to sell, to offer the property first to

  the party holding the preemptive right so that he may meet a third-party offer or buy the property

  at some other price set by a previously stipulated method.” Metro. Transp. Auth. v. Bruken



                                                    7
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 8 of 14 PageID #: 1260




  Realty Corp., 67 N.Y.2d 156, 163 (N.Y. Ct. App. 1986). A “[ROFR] does not give its holder the

  power to compel an unwilling owner to sell.” Id. Rather, a ROFR restricts “the power of one

  party to sell without first making an offer of purchase to the other party upon the happening of a

  contingency: the owner’s decision to sell to a third party.” LIN Broadcasting Corp. v.

  Metromedia Inc., 74 N.Y.2d 54, 60 (N.Y. Ct. App. 1989). A ROFR thus “bind[s] the party who

  desires to sell not to sell without first giving the other party the opportunity to purchase the

  property at the specified price.” Id. (emphasis in original). A ROFR stands in contrast to an

  “option” to purchase, which may be triggered unilaterally, even against the owner’s

  unwillingness to sell at the time the option-holder invokes the option. See id.

           Defendants argue forcefully that the analysis need go no further. Riseboro, of course, sees

  it differently. Riseboro and amici argue that when read in conjunction with § 42(i)(7) and the rest

  of the May 1999 Agreement, Section 12.03 reflects the partners’ intent to grant Riseboro a

  unilateral right, or “option,” to purchase the Apartment Complex regardless of the owner’s

  willingness to sell or the availability of a good faith third-party buyer. The Court is not

  persuaded.

     II.       The Context of § 42(i)(7) and Other Terms In The May 1999 Agreement

           As “right of 1st refusal” is a common law term of art, Congress is “presumed, unless the

  statute otherwise dictates” to have incorporated its common law meaning. See United States ex

  rel. O’Donnell v. Countrywide Home Loans, Inc., 822 F.3d 650, 657 (2d Cir. 2016) (quoting

  Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 322 (1992)); accord U.S. v. Castleman, 572

  U.S. 157, 162 (2014) (“It is a settled principle of interpretation that, absent other indication,

  Congress intends to incorporate the well-settled meaning of the common-law terms it uses.”).

           The presumption that Congress incorporated the common law meaning of ROFR is



                                                    8
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 9 of 14 PageID #: 1261




  confirmed by the legislative history of § 42(i)(7). Where § 42(i)(7) refers to “right of 1st refusal,”

  a pre-enactment draft of the bill originally used the term “option.” S. 980, 101st Cong. § 2(y)

  (1989). The House Report on the law codifying § 42(i)(7) makes clear that when Congress made

  this change, it grasped the difference between “option” and “right of 1st refusal,” stating:

                 [t]he bill provides that any determination as to whether Federal
                 income tax benefits are allowable to a taxpayer with respect to a
                 qualified low-income building shall be made without regard to
                 whether the tenants are given the right of first refusal . . . to purchase
                 the building, for a minimum purchase price, should the owner decide
                 to sell (at the end of the compliance period).

  See H.R. Rep. No. 101-247, 101st Cong., 1st Sess., at 1195 (1989); Homeowner’s, 749 Mass. at

  756 (holding that H.R. Rep. No. 101-247 supports the conclusion that Congress “understood that

  a right of first refusal—in contrast to an option to purchase—could not be exercised unilaterally

  by the holder”). This change and the explanation given in the House Report is a clear indication,

  not “shoddy evidence,” as Riseboro suggests, that § 42(i)(7) refers to a common law ROFR.

         Despite this plain text and clear legislative history, Riseboro and amici make several

  arguments for why § 42(i)(7) and the May 1999 Agreement provide context that shows the

  partners intended for Riseboro to exercise its ROFR unilaterally. Their first contention is that

  § 42(i)(7) would be superfluous if it referred to a common law ROFR because “true ownership”

  of the Apartment Complex does not shift merely as a result of granting Riseboro a common law

  ROFR. Rather, Riseboro and amici argue, true ownership only shifts when the transfer right

  makes ownership transfer “obvious and natural” or “inevitable,” a standard, they argue, that is

  unsatisfied by a common law ROFR. For this, they cite Burroughs Adding Machine Co. v.

  Bogdon, 9 F.2d 54, 56 (8th Cir. 1925), and IRS Revenue Ruling 55-540, 1955 WL 10043, at *2-

  3 (1955).

         In Burroughs, a purported lease agreement granted the lessee a “right of option” to

                                                     9
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 10 of 14 PageID #: 1262




  purchase certain property at any time either during the lease term, for a price equal to the

  remaining monthly payments plus one extra monthly payment; or, after all lease payments were

  made, for a price equal to one monthly payment. The Eighth Circuit held that this agreement

  made the eventual sale to the lessee the “obvious and natural, if not the inevitable result,” which,

  it wrote, effectively amounted to a “conditional sale.” See Burroughs Adding Machine Co., 9

  F.2d at 56. IRS Revenue Ruling 55-540 identifies the agreement in Burroughs as an “example”

  of a “transaction warranting treatment . . . as a purchase and sale rather than as a lease or rental

  agreement.” IRS Revenue Ruling 55-540, 1955 WL 10043, at *2-3 (1955).

         Burroughs and Revenue Ruling 55-540 do not support the proposition that only purchase

  rights that make ownership transfer “obvious and natural” or “inevitable” result in a shift in true

  ownership. Rather, Burroughs and Revenue Ruling 55-540 identify but one “example” of a

  purchase right that shifts true ownership. Absent controlling authority or consistent IRS findings

  that a common law ROFR at a purchase price very likely to be below market value does not shift

  true ownership, the Court declines Riseboro’s invitation to conclude that § 42(i)(7) is superfluous

  if it refers to a common law ROFR.

         Next, Riseboro and amici contend that § 42(i)(7) and Section 12.03 would be senseless if

  they refer to a common law ROFR because the condition precedent of a third-party offer will

  remain stubbornly unsatisfied, leaving Riseboro forever unable to exercise its ROFR. As they see

  it, no third-party in their right mind will go through the process of making an offer knowing that

  Riseboro, with its ROFR purchase price set below market-value, will very likely exercise its

  superior purchase right. They submit that Congress could not have chosen to set up a safe harbor

  for granting a non-profit a right it could not exercise, and that the partners could not have chosen

  to grant Riseboro a right it could not exercise. And they argue that Riseboro’s inability to



                                                    10
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 11 of 14 PageID #: 1263




  exercise its ROFR frustrates the goal of smoothing the path to non-profit ownership of the

  Apartment Complex. To avoid this outcome, Riseboro and amici urge that § 42(i)(7) and Section

  12.03 are properly understood to refer to a right Riseboro may exercise absent a third-party offer.

         Riseboro and amici may be right that a third-party offer is unlikely to materialize, but

  their conclusion that this leads to a senseless statute or contract provision is wrong. Regardless of

  whether a third-party offer materializes, the fact that Riseboro holds a ROFR secures its right to

  purchase the Apartment Complex at the stipulated price. The Partnership need not wait for a

  third-party offer to materialize before it simply offers the Apartment Complex to Riseboro at the

  stipulated price. In this scenario, Riseboro’s ROFR has effectively cleared the field for Riseboro

  to decide whether to buy the Apartment Complex at the stipulated price.

         Or, in the unlikely event the Partnership is a willing seller and happens to receive a third-

  party offer it would accept, the Partnership will be bound by the ROFR to offer the Apartment

  Complex to Riseboro at the stipulated price, and Riseboro will then be free to exercise its right or

  not. Lastly, in the event the Partnership attempts a sale to a third-party without first offering the

  Apartment Complex to Riseboro, the ROFR provides a contractual basis for Riseboro to defeat

  such a sale. So, quite to the contrary of Riseboro’s and amici’s argument, holding that § 42(i)(7)

  and Section 12.03 refer to a common law ROFR does not block Riseboro from buying the

  Apartment Complex at the stipulated price. No, all roads from the Partnership becoming a

  willing seller still lead first to Riseboro, which, if it chooses, may purchase the Complex at the

  stipulated price.

         Turning to other terms in the May 1999 Agreement, Riseboro submits that a common law

  ROFR is inconsistent with how the May 1999 Agreement allocates the power to conduct the

  business of the Partnership. Section 8.01 of the May 1999 Agreement grants Stockholm, as



                                                    11
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 12 of 14 PageID #: 1264




  General Partner, the power to conduct all business of the Partnership, subject only to any

  exceptions enumerated elsewhere in the May 1999 Agreement. Riseboro rightly concedes that

  Section 8.02(b)(i) is one such exception—it grants SLP veto power over the sale of certain assets

  of the Partnership. But, Riseboro highlights, Section 8.02(b)(i) also states that the General

  Partner may sell assets of the Partnership without SLP consent where “expressly provided by

  [the May 1999] Agreement.” Riseboro argues that its purchase pursuant to the ROFR in Section

  12.03 falls within this carve out from the requirement that SLP consent to the sale of the assets of

  the Partnership. If so, then Stockholm could express the Partnership’s willingness to sell the

  Apartment Complex under Section 12.03. Stockholm, of course, is Riseboro’s wholly owned

  subsidiary. It follows that if Stockholm may indicate the Partnership’s willingness to sell the

  Apartment Complex to Riseboro under the Section 12.03 ROFR, and Stockholm is controlled by

  Riseboro, then Riseboro effectively has the power to express a willingness to sell to itself. This

  ostensible power, Riseboro argues, shows the partners intended for Riseboro to be able to

  exercise its ROFR unilaterally.

          Circular, indeed, but this argument defies the text of Section 12.03. Section 12.03 does

  not “expressly provide[]” that the General Partner may sell the Apartment Complex pursuant to

  the ROFR without SLP’s consent. Rather, it grants a ROFR to Riseboro, a non-party to the

  Partnership. Accordingly, the allocation of which partner may conduct the business of the

  Partnership does not show the partners intended for Riseboro to be able to exercise its ROFR

  unilaterally.

          Riseboro levels several other arguments, but all are easily dispensed. It contends that the

  absence in Section 12.03 of any enumerated conditions to Riseboro exercising its ROFR shows

  the parties intended there to be no conditions precedent. But with ROFR being a well-established



                                                   12
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 13 of 14 PageID #: 1265




  term of art, enumerated conditions would be superfluous and their absence is no indication that

  the partners intended to do anything other than grant Riseboro a common law ROFR. See

  Madison Ave. Leasehold, LLC v. Madison Bentley Associates LLC, 30 A.D.3d 1, 8 (1st Dep’t.

  2006) (holding that where a contract term “has attained the status of a term of art and is used in a

  technical context . . . the technical meaning is preferred”).

          Next, Riseboro argues that the limits in § 42(i)(7) on who may hold the ROFR, when the

  ROFR may be exercised, and what minimum price the ROFR-holder may pay reveal Congress’s

  intent to refer to a right that operates differently than a common law ROFR. On the contrary,

  these qualifiers do nothing more than limit the applicability of § 42(i)(7) to certain ROFRs. They

  do not show an intent to alter the fundamental nature of ROFR so that it operates as an entirely

  different sort of property right.

          Riseboro also submits that the phrase “right of 1st refusal . . . to purchase the property”

  somehow suggests “an entitlement” to purchase even against an unwilling seller. The well-

  established meaning of a ROFR and the significant and instructive legislative history of §

  42(i)(7) lend no support for this assertion.

          Finally, Riseboro argues that by setting a formula to determine its purchase price under

  Section 12.03, the parties showed their intent to do away with the third-party offer requirement.

  In Riseboro’s view, a ROFR purchase price formula eliminates the need for the third-party offer

  to serve as a benchmark price for Riseboro to match. True enough, Riseboro will not have to

  match a third-party offer. But New York’s definition of ROFR contemplates the possibility that a

  ROFR purchase price may be set “by a previously stipulated method” instead of using the third-

  party offer as the benchmark to be matched by the ROFR-holder. See Metro. Transp. Auth., 67

  N.Y.2d at 163. Thus, that a third-party offer will not serve as a benchmark for Riseboro to match



                                                    13
Case 1:18-cv-07261-RJD-VMS Document 58 Filed 08/28/20 Page 14 of 14 PageID #: 1266




  does not require the Court to give the Section 12.03 ROFR a meaning different from the

  common law.

                                             CONCLUSION

          In Section 12.03 of the May 1999 Agreement, the partners granted Riseboro a right of

  first refusal, not an option. Nothing in § 41(i)(7), its legislative history, or any provision in the

  May 1999 Agreement shows the partners intended Riseboro to be able to exercise its ROFR

  absent the common law conditions precedent. For the foregoing reasons, the “right of first

  refusal” in Section 12.03 of the May 1999 Agreements operates by the New York common law

  definition of right of first refusal.


  SO ORDERED.


                                                                  __/s/ Raymond J. Dearie_
  Dated: August 28, 2020                                          Raymond J. Dearie
  Brooklyn, NY                                                    United States District Judge




                                                    14
